Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: Abbott (US 6036602) is the closest prior art to the claimed invention but fails to teach the claimed invention as a whole comprising a sword hilt body; a blade portion; and a guard portion sectioning between the sword hilt body and the blade portion; wherein a vinyl chloride pipe is provided to the sword hilt body and the blade portion as a common core member, wherein an outer peripheral surface of the vinyl chloride pipe of the common core member in the blade portion is enclosed by a styrene foam and an elastic cushioning member is provided to a top end portion of the blade portion, wherein the styrene foam and the vinyl chloride pipe are enclosed within a long thick cloth bag, and wherein the sword hilt body comprises top and bottom rod pieces of wood in contact with a semicircle arc peripheral surface of top and bottom sides of a peripheral surface of the common core member and a string is wound around surfaces of the top and bottom rod pieces of wood on the common core member, and wherein a sectional plane of the sword hilt body is substantially elliptical.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784